*1090ORDER
The Order filed on April 16, 1997 is withdrawn. The panel will redesignate that same Order as being “FOR PUBLICATION” and will file it.
ORDER
A majority of the panel as constituted above has voted to deny the petition for rehearing and to reject the suggestion for rehearing en bane.
The full court was advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of votes in favor of en banc consideration. Fed.R.App.P. 35.
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.